DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gille FR 2866698 in view of Shen US 8,490,680 B2.
Re claim 21, Gille teach a heat exchanger fin (fig 2) comprising: a base having a fin leading edge and a fin trailing edge (figs), the fin leading edge being configured to be upstream of the fin trailing edge when the heat exchanger fin is installed in a heat exchanger; a plurality of apertures (8 , or alternatively  19) disposed in the base, each of the plurality of apertures being configured to receive a corresponding heat transfer tube of the heat exchanger (page 1).
Gille fail to explicitly teach details of the first louver.
Shen teach a first louver (12 , noting that according to the Merriam-Webster dictionary, the plain meaning of ‘louver’ is a fined device for controlling a flow of air , fig 4 ) disposed on the base and comprising a first louver leading edge and a first louver trailing edge, the first louver leading edge being convex and the first louver trailing edge being concave (noting the top side is convex and the opposing side is concave, noting that according to the Merriam-Webster dictionary, the plain meaning of ‘concave’ is 1: hollowed or rounded inward like the inside of a bowl
a concave lens
2: arched in : curving in —used of the side of a curve or surface on which neighboring normals to the curve or surface converge and on which lies the chord joining two neighboring points of the curve or surface
; noting that according to the Merriam-Webster dictionary, the plain meaning of ‘convex’ is 
1a: curved or rounded outward like the exterior of a sphere or circle
b: being a continuous function or part of a continuous function with the property that a line joining any two points on its graph lies on or above the graph
2a a set of points : containing all points in a line joining any two constituent points
of a geometric figure : comprising a convex set when combined with its interior
a convex polygon; therefore the entire louver is convex and concave along the entire longitudinal length on opposing sides and thus the first louver leading edge is convex and the first louver trailing edge is concave ) to introduce slots and projections along the fin.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the first louver as taught by Shen in the Gille invention in order to advantageously allow for the projection parts for turning the outside cold airflow into the turbulent flow with eddy currents at the periphery of the cooling fin while the air flow passing through the slots. Therefore, the airflow can stagnate at the cooling fin longer time for carrying more heat outward and enhancing the heat dissipation efficiency.   
For clarity, the recitation “…the fin leading edge being configured to be upstream of the fin trailing edge when the heat exchanger fin is installed in a heat exchanger …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art  meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
	Re claim 22, Gille,  as modified, fail to teach two distances.
Shen teach a second louver disposed on the base, the second louver comprising a second louver leading edge and a second louver trailing edge, wherein a second distance between the second louver leading edge and the second louver trailing edge is greater than a first distance between the first louver leading edge and the first louver trailing edge (fig 1, noting two louvers, one of which is larger and thus meeting the claim limitations) to provide multiple louvers of multiple sizes and to introduce slots and projections along the fin.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the first louver as taught by Shen in the Gille,  as modified, invention in order to advantageously allow for the projection parts for turning the outside cold airflow into the turbulent flow with eddy currents at the periphery of the cooling fin while the air flow passing through the slots. Therefore, the airflow can stagnate at the cooling fin longer time for carrying more heat outward and enhancing the heat dissipation efficiency.   
Re claim 23, Gille,  as modified, fail to teach two distances.
Shen teach a second louver disposed on the base, the second louver comprising a second louver leading edge and a second louver trailing edge, the first louver leading edge being convex and the first louver trailing edge being convex (see the rejection of claim 23, fig 3 multiple 12) to introduce slots and projections along the fin.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the first louver as taught by Shen in the Gille invention in order to advantageously allow for the projection parts for turning the outside cold airflow into the turbulent flow with eddy currents at the periphery of the cooling fin while the air flow passing through the slots. Therefore, the airflow can stagnate at the cooling fin longer time for carrying more heat outward and enhancing the heat dissipation efficiency.   
Re claim 24, Gille teach a winglet-type vortex generator (16)  located between the fin leading edge and the first louver leading edge (10 noting the projections of the secondary reference are placed in the louver area of the primary reference) .  
Re claim 25, Gille teach the winglet-type vortex generator comprises a rectangular winglet (fig 2a).  
Re claim 27, Gille teach a pair of leading edge winglet-type vortex generators (16) flanking each aperture of the plurality of apertures and located nearer the fin leading edge than the fin trailing edge (fig 2 noting multiple 16 meeting the claim limitations).  
Re claim 28, Gille teach a pair of trailing edge winglet-type vortex generators (16) flanking each aperture of the plurality of apertures and located nearer the fin trailing edge than the fin leading edge (fig 2 noting multiple 16 meeting the claim limitations).    

Re claim 29, Gille teach wherein each aperture of the plurality of apertures is oblong and oriented such that a longitudinal axis of the aperture is parallel with an average direction of upstream to downstream flow of gas over the heat exchanger fin when the heat exchanger fin is installed in the heat exchanger (fig 2).  
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gille FR 2866698 in view of Shen US 8,490,680 B2 further in view of Kerler et al. US 9,638,476 B2.
Re claim 30, Gille,  as modified,  fail to explicitly teach details of the edges.
Kerler et al. teach a section of the fin leading edge between adjacent apertures of the plurality of apertures is concave (figs 2a, 3a noting both leading and trailing edges are wavy along the entire length which results in both concave and convex portions along the entire edge, also see interpretation of convex and concave in the rejection of claim 21) to provide corrugated edges (col 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the edges as taught by Kerler et al.  in the Gille,  as modified,  invention in order to advantageously allow for increased heat exchanger strength (col 3).
Re claim 31, Gille,  as modified,  fail to explicitly teach details of the edges.
Kerler et al. teach a first section of the fin leading edge that is upstream of an aperture of the plurality of apertures is convex and a second section of the fin trailing edge that is downstream of an aperture of the plurality of apertures is concave (figs 2a, 3a noting both leading and trailing edges are wavy along the entire length which results in both concave and convex portions along the entire edge, also see interpretation of convex and concave in the rejection of claim 21) to provide corrugated edges (col 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the edges as taught by Kerler et al.  in the Gille,  as modified,  invention in order to advantageously allow for increased heat exchanger strength (col 3).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gille FR 2866698 in view of Shen US 8,490,680 B2 further in view of Buckrell et al. US 9,958,215 B2 .
Re claim 26, Gille,  as modified,  fail to explicitly teach details of the shape.
Buckrell et al. teach the winglet-type vortex generator comprises a triangular winglet (fig 12c, 60) to increase fin density for the heat transfer surface (col 10 last ten lines, col 12 lines 1-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the shape as taught by Buckrell et al. in the Gille,  as modified,  invention in order to advantageously allow for an effort to increase overall heat transfer performance of the heat exchanger.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4723599 A, US 2246258 A, US 7552760 B1, US 6349761 B1, US 5,099,914. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763